ce department of the treasury internal_revenue_service washington d c oct any_tax exempt and government entities division u i l hera kiaikirr err ere hark aker rere eere kkk ikar arr k rrr ierie legend taxpayer a ern ik employer m er ik plan b iiit ati r eek company www ei iiit iii irie amount d me err rie rrr ree amount f ek kkk kikr ker rr rrr er rreek account c er rra ark rkar ker rrr ere bank k rrr rhr arr er rrr rie ira x eri iaai rarer eere company j er rrr ita rrr err dear krerekekrrkerrerrererererere the following facts and representations have been submitted under penalties of perjury in support of the ruling requested this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code khkrrerekerererkrekrekrrerreerer i r u i o o t o taxpayer a states that she terminated her employment with employer m in date documentation submitted with this request indicates that taxpayer a received a check dated date in the amount of amount e amount d less federal withholdings from company w the administrator of plan b documentation submitted with this request further indicates that on date taxpayer a deposited amount e into account c a checking account she maintains with bank k taxpayer asserts that she did not receive written notification from company w concerning her options with respect to her plan b retirement_funds and further asserts that when she received the check in date she did not realize that this check was a distribution from her plan b retirement account taxpayer a states that on or about date she discovered that amount e after contacting her accountant and employer m was a distribution from plan b for advice and to show her intent to keep her retirement_funds in a tax-deferred account taxpayer a established an individual_retirement_arrangement ira x with company j on date documentation submitted with this request indicates that taxpayer a deposited amount d in ira x and the deposit is described as a rollover from plan b amount d remains deposited in ira x taxpayer a's request for a waiver of the 60-day rollover requirement was made immediately after she established ira x and deposited amount d account into that based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from plan b sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid bethieiwkineeeieee sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code defines eligible_rollover_distribution as any distribution to any employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the disributee received the property distributed code sec_402 provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution rerekreerekkeerereerek inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred documentation submitted in this case indicates that taxpayer a’s plan b retirement account balance upon her termination of employment with employer m was amount d documentation submitted with this request also indicates that a check in the amount of amount e amount d less federal withholdings was issued by company w to taxpayer a in date and that she deposited amount e into account c during the same month taxpayer a asserts that at the time she received the distribution check she was unaware that the check represented a distribution of her retirement account balance in plan b and that she did not receive notification from company w as to her options with respect to that distribution taxpayer a asserts that after she subsequently discovered that the distribution check she received from company w represented her retirement_funds she established ira x on date and deposited amount d into ira x to show her intent to preserve her retirement savings amount d remains invested in ira x therefore assuming that the distribution of amount d qualifies as an eligible_rollover_distribution under code sec_402 of the code pursuant to sec_402 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from plan b documentation submitted with this request indicates that on date taxpayer a established ira x with company j and deposited amount d into that ira provided all other requirements of sec_402 of the code except the day requirement are met with respect to amount d this amount will be considered valid rollover_contribution within the meaning of code sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code this letter assumes that plan b satisfies the requirements for qualification under code sec_401 at all times relevant to this transaction this ruling further assumes that ira x satisfies the requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to whether the distribution from plan b qualifies as an eligible rollover distributions under code sec_402 cenenetieasenninee this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent if you have any questions regarding this letter please contact hahaha keke eker ek eker er eere eee sf ted rast d sincerely yours gagned jotgr b tlotd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
